Exhibit 10.4

EXCEPTED HOLDER CERTIFICATE AND WAIVER

The undersigned duly authorized representative of U.S. Government Properties
Income & Growth Fund, LP, a Delaware partnership (the “Fund”), has executed this
Excepted Holder Certificate and provided it to Easterly Government Properties,
Inc., a Maryland corporation (the “Corporation”), for the purposes described
below. The Fund acknowledges and agrees that this Excepted Holder Certificate is
a material inducement to the Corporation’s grant of the Waiver referred to
below, and that the Corporation is relying on the accuracy of the
representations and warranties, and compliance with the undertakings and
agreements, contained in this Excepted Holder Certificate in granting the
Waiver. The undersigned represents that it has authority to make the
representations, warranties, undertakings and agreements contained herein on
behalf of the Fund and acknowledges that the Waiver shall be void ab initio in
the event that the undersigned lacks any such authority. Capitalized terms used
herein but not otherwise defined have the meanings assigned to them in the
Articles of Amendment and Restatement of the Corporation (the “Charter”).

R E C I T A L S

A. To help the Corporation maintain its status as a real estate investment trust
(“REIT”) for federal income tax purposes under the Internal Revenue Code of
1986, as amended (the “Code”), the Charter imposes certain limitations on the
ownership of the Corporation’s shares of Capital Stock, as set forth in Article
VI of the Charter.

B. Section 6.2.7(a) of the Charter provides that, subject to
Section 6.2.1(a)(iii) of the Charter, certain Ownership Limits, as defined in
the Charter, may be waived (prospectively and/or retroactively) by the
Corporation’s Board of Directors in its sole discretion, provided that certain
conditions set forth in the Charter are satisfied, including receipt of certain
representations and undertakings as may be required by the Corporation’s Board
of Directors from the person seeking a waiver.

C. Pursuant to that Contribution Agreement by and among the Corporation,
Easterly Government Properties LP (the “Operating Partnership”) and the Fund
dated January 26, 2015 (“Contribution Agreement”), the Fund is contributing to
the Operating Partnership all of its interests in certain entities and receiving
common units of limited partnership interests of the Operating Partnership (“OP
Units”) as of the closing date within the meaning of the Contribution Agreement
(“Closing Date”). Subject to any applicable lock-up agreement, the Fund may
exercise a put right on such OP Units, which the Operating Partnership may
satisfy with Common Stock of the Corporation.

D. The Fund also expects to purchase shares of the Corporation’s Common Stock in
connection with the Corporation’s initial public offering.

In connection with the Corporation’s waiver (the “Waiver”) of the Ownership
Limits and the restriction in Section 6.2.1(a)(iv) of the Charter so as to
permit the Fund to Beneficially Own and Constructively Own the Corporation’s
Common Stock in an amount not exceeding 22.3% of the outstanding Common Stock of
the Corporation (as more fully described below), subject to



--------------------------------------------------------------------------------

the limitations described herein (the “Excepted Holder Limit”), and provided
that each share of Capital Stock directly owned by the Fund and indirectly owned
by a Beneficial Owner through its ownership in the Fund shall only be counted
once in determining the aggregate Capital Stock held by the Fund and such
Beneficial Owner, the undersigned hereby makes the following representations,
warranties, undertakings and agreements on behalf of the Fund:

1. No “individual”, within the meaning of Section 542(a)(2) of the Code, as
modified by Section 856(h)(3) thereof to exclude certain pension trusts from
such definition, has Beneficially Owned or Constructively Owned, or will
Beneficially Own or Constructively Own, through the Fund and any other owner of
Common Stock (taking into account for this purpose that the Fund, since the
Closing Date, has not Beneficially Owned or Constructively Owned, and will not
Beneficially Own or Constructively Own, Capital Stock greater than the Excepted
Holder Limit), Common Stock in excess of the Common Stock Ownership Limit and
Capital Stock in excess of the Aggregate Stock Ownership Limit.

2. To its knowledge, the Fund does not Constructively Own a 9.9% or greater
interest in any tenant of the Corporation or any subsidiary of the Corporation
that is neither an individual nor the government of the United States or any
agency or instrumentality thereof, as listed on Exhibit A. To its knowledge, the
Fund does not Constructively Own a 9.9% or greater interest in any “independent
contractor” (within the meaning of Section 856(d)(3)) of the Corporation, as
listed on Exhibit B. In the event the Corporation proposes to sign a tenant that
(i) is neither an individual nor the government of the United States or any
agency or instrumentality thereof and (ii) is not listed on Exhibit A, or to
contract with an independent contractor that is not listed on Exhibit B, the
Corporation shall provide the names of such tenants or independent contractors
to the Fund prior to entering into contracts with the same. The Fund shall
inform the Corporation whether it can or cannot make this representation 2 with
respect to such tenant or independent contractor. In the event the Fund is able
to make the representation with respect to such tenant or independent
contractor, such independent contractor or tenant shall be added to the list on
Exhibit A or Exhibit B, as applicable, and this representation 2 shall apply
with respect to such tenant or independent contractor and all other tenants or
independent contractors listed on Exhibit A and Exhibit B. In the event the Fund
informs the Corporation it cannot make this representation 2 with respect to
such tenant or independent contractor, the tenant or independent contractor
shall not be added to Exhibit A or Exhibit B, as applicable, and this
representation shall only apply to the tenants and independent contractors
listed on Exhibit A and Exhibit B.

3. The Fund acknowledges and agrees that the Capital Stock Beneficially Owned
and Constructively Owned by the Fund remains subject to the restrictions and
limitations set forth in Sections 6.2.1(a)(ii), 6.2.1(a)(iii), 6.2.1(a)(v) and
6.2.1(a)(vi) of the Charter.

4. The Fund acknowledges and agrees that the Waiver shall automatically be
deemed to have been revoked (prospectively or, as necessary in order to protect
the Corporation’s qualification as a REIT under the Code, retroactively) without
any further action if any representation or warranty contained herein is or
becomes incorrect or false, or any undertaking or agreement contained herein is
breached, at the time of execution and delivery of this Excepted Holder
Certificate or at any time thereafter.

 

2



--------------------------------------------------------------------------------

5. The Fund acknowledges and agrees that the Waiver is only being granted to the
Fund for the benefit of itself and the Beneficial Owners that Beneficially Own
and Constructively Own Capital Stock as a result of the Fund’s Beneficial
Ownership of any Common Stock purchased in connection with the Corporation’s
initial public offering or received in connection with the exercise of the put
rights in respect of the OP Units received pursuant to the Contribution
Agreement, and is not being granted to any other Person.

Waiver: In reliance on the foregoing representations, warranties, undertakings
and agreements, and subject to the limits and other provisions contained herein,
the Fund is deemed to be an Excepted Holder under Section 6.2.7(a) of the
Charter and the Corporation hereby grants this Waiver of Sections 6.2.1(a)(i)(1)
and (2) and 6.2.1(a)(iv) for the sole and limited purpose of permitting (i) the
Fund to Beneficially Own up to 22.3% in value of the Common Stock outstanding
and (ii) any Constructive Ownership attributable to such Beneficial
Ownership. This Waiver is limited to the Fund and any Constructive Owners of the
Common Stock Beneficially Owned by the Fund that is permitted pursuant to this
Waiver, and does not extend to any other Person.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

This Excepted Holder Certificate is made as of the 11th day of February, 2015 by
the duly authorized representative of the undersigned.

 

U.S. Government Properties Income & Growth Fund, LP By:  

/s/ William C. Trimble, III

  Name:   William C. Trimble, III   Title:   Chief Executive Officer and
President Easterly Government Properties, Inc. By:  

/s/ William C. Trimble, III

  Name:   William C. Trimble, III   Title:   Chief Executive Officer and
President

[Excepted Holder Certificate and Waiver]